DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/0612020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is generally limited to a single paragraph within the range of 50 to 150 words in length. 
The abstract is 182 words.
 Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over YOH et al (US20180154082A1) in view of Bernard (CN1777452A). 
Regarding claim 1, YOH et al (US20180154082A1) disclose an electrohydraulic microjet drug delivery device (Micro jet drug injection device), comprising: a discharge body (figure 1, energy focusing unit 300) and a medicinal fluid delivery body (microjet injector 100) detachably attached to the discharge body (figure 1- attached; figure 2- detached), the medicinal fluid delivery body including a pressure generation unit (pressure chamber 110) configured to store a pressure generation liquid (pressure driving liquid 115), a medicinal fluid storage unit (drug chamber 120) configured to store a medicinal fluid (drug solution 125), an elastic separation membrane (elastic membrane 130) installed between the pressure generation unit and the medicinal fluid storage unit (paragraph 0057) and configured to separate the pressure generation liquid and the medicinal fluid (paragraph 0062, lines 8-10), a discharger installed inside the pressure generation unit so as to be submerged in the pressure generation liquid and configured to generate a spark (paragraphs 0059 and 0083) using the electric energy stored in the power supply unit and a nozzle (figure 1- nozzle 140) kept in communication with the medicinal fluid storage unit, wherein when the spark is generated in the discharger, a part of the pressure generation liquid is vaporized and expanded to deform the elastic separation membrane toward the medicinal fluid storage unit so that the medicinal fluid is injected through the nozzle (paragraph 0057 and 0059) but fail to explicitly teach a power supply unit in which electric energy is stored and a discharger installed inside the pressure generation liquid.
However, Bernard (CN1777452A) teaches a power supply unit (power supply 122) in which electric energy is stored (power supply 122 can be a battery such as NiCd, NiMH, LiMnO2 battery, disposable battery, rechargeable battery and so on); and 
a discharger installed inside the pressure generation unit so as to be submerged in the pressure generation liquid (figure 13 and 15, Phase change mechanism 430 includes two electrodes 432 and 434. Electrodes 432 and 434 pass through the distal end of microinjector 104 and are inserted into chamber 120).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of YOH et al (US 20180154082A1) and incorporate the teachings of Bernard (CN1777452A) to provide a power supply unit that can stored the electric energy and install the electric electrode inside the pressure chamber to generate a spark using the stored electric energy.  Making this modification would provide the benefit of fast vaporization of the pressure driving liquid in the pressure chamber and high-pressure gas movement as stated by Bernard (the microprocessor 106 controls the piezoelectric mechanism causes the activation fluid vaporization of voltage, a control electromagnet, high pressure gas movement so as to control actuation of the micro-ejector 104). 
Regarding claim 3, YOH et al (US 20180154082 A1) in view of Bernard (CN1777452A) teach the claim limitations of claim 1, where YOH et al (US 20180154082 A1) disclose wherein plasma of high temperature and high pressure is generated locally in the pressure generation unit by the spark generated in the discharger (paragraph 0006- an energy focusing unit 40 configured to apply strong energy of a laser beam or the like onto an inner portion of the pressure chamber 10 to change the pressure driving liquid from a gas state to a liquid state and paragraph 0059).
Regarding claim 5, YOH et al (US 20180154082 A1) in view of Bernard (CN1777452A) teach the claim limitations of claim 1, where YOH et al (US 20180154082 A1) disclose the device according to claim 1, further comprising: a check valve (claim 3- check valve) installed between the nozzle and the medicinal fluid storage unit.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over YOH et al (US 20180154082A1) and Bernard (CN1777452A), as applied to claim 1 above, and further in view of Yamamoto (US 20180036486A1).
Regarding claim 2, YOH et al (US 20180154082 A1) in view of Bernard (CN1777452A) teach the claim limitations of claim 1, where YOH et al (US 20180154082A1) teach the discharger body (unit 300) and medicinal fluid body (micro injector 100) coupled together (figure 1 and 2); and the energy transfer to the discharger (paragraph 0083) but fail to disclose the first terminal on the discharge body and the second terminal on the medicinal fluid delivery body. 
However, Yamamoto (US 20180036486A1) discloses the device according to claim 1, further comprising: a first terminal installed on the discharge body and connected to the power supply unit (figure 3C, supply terminal for said power supply); and a second terminal installed on the medicinal fluid delivery body and connected to the discharger (supply terminal for said ignition device), wherein when the discharge body and the medicinal fluid delivery body are coupled, the first terminal and the second terminal come into contact with each other so that the electric energy stored in the power supply unit is transferred to the discharger (paragraph 0023 and 0036).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of YOH et al (US20180154082 A1) and incorporate the teachings of Yamamoto (US 20180036486 A1) about a terminal that is connected to the energy focusing unit. Making this modification would allow the energy to be supplied to the electrodes but also provide the benefit of easy assembly and make the device more convenient to the user as suggested by Yamamoto in paragraph 0023, lines 15-16.
Regarding claim 4, YOH et al (US 20180154082 A1) in view of Bernard (CN1777452A) teach the claim limitations of claim 1, YOH et al (US 20180154082A1) disclose a coupling unit in which the medicinal fluid delivery body is detachably accommodated (figure 2 and figure 4) but did not explicitly teach the first terminal provided in the coupling unit and the wire connection between the supply unit and first terminal. 
Yamamoto (US 20180036486A1) disclose the first terminal (supply terminal for said power supply) provided inside the coupling unit (connecting recess 61), and an electric wire configured to connect the power supply unit and the first terminal (paragraph 0023 and 0036- The electric power is supplied from the battery 9 via a wiring between an electrode disposed on the side of the housing 2 and an electrode disposed on the side of the driving unit 7 of the syringe assembly 10).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of YOH et al (US 20180154082 A1) and incorporate the teachings of Yamamoto (US 20180036486 A1). Making this modification would allow energy to be transferred to the discharger as long as there is a connection between the power unit and the coupling unit via the electric wire as suggested by Yamamoto in paragraph 0036, lines 23-26. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YOH et al (US 20180154082A1) and Bernard (CN1777452A), as applied to claim 1 above, and further in view of JEON et al (KR 101834773 B1). 
Regarding claim 6, YOH et al (US 20180154082 A1) in view of Bernard (CN1777452A) teach the claim limitations of claim 1, where YOH et al (US 20180154082A1) disclose the elastic membrane can separate the pressure chamber and drug chamber from each other (paragraph 0018, lines 8-11) but did not explicitly show the detachment between the pressure chamber and drug chamber. 
JEON et al (KR 101834773 B1) disclose the device according to claim 1, wherein the medicinal fluid storage unit is detachably attached to the pressure generation unit (figure 5 and 6).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified device of YOH et al (KR 102060416 B1 and incorporate the teachings of JEON et al (KR 101834773 B1) to make the drug chamber detachable to the pressure chamber. Making this modification would allow the user to manage the drug solution in a more hygienic manner as suggested by JEON et al in figure 6 (When the micro jet nozzle 124a is broken or the diameter of the micro jet nozzle 124a needs to be changed, the drug storage chamber 120a So as to be replaceable). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMATA S DIOP whose telephone number is (571)272-3299. The examiner can normally be reached Monday- Friday, 8am to 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMATA SAHRA DIOP/Examiner, Art Unit 4189                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783